Citation Nr: 9935495	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-33 451A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a cold injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from July 1943 to December 1945.  This appeal 
arises from June and December 1997 rating actions in which the RO denied service 
connection for residuals of a cold injury.  The veteran was accorded a hearing 
before an RO hearing officer in March 1998.  A transcript of the hearing is of 
record.  In a statement on appeal received in January 1998, the veteran indicated 
that he would determine at a later date whether he wanted a hearing before a 
Member of the Board of Veterans' Appeals (Board).  In a letter dated in January 
1999, the veteran was requested to clarify whether he still desired a hearing before a 
Member of the Board.  The veteran thereafter indicated that he wanted a hearing 
before a Member of the Board in Washington, D.C.  In a subsequent letter dated in 
January 1999, the veteran canceled his request for a Board hearing in Washington, 
D.C.  

In March 1999, the case was remanded by the Board to the RO.  The requested 
development has been completed and the case has been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy during service, and has reported 
that he sustained a cold injury during service.  

2.  The medical evidence rules out that the veteran currently has any residuals of a 
cold injury.  

3.  Any symptoms of cold injury sustained during service were acute and transitory 
and subsided without residual disability.  



CONCLUSION OF LAW

Chronic residuals of a cold injury were not incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1154(b), and 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303(b), (d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's "Enlisted Record and Report of Separation" shows that he 
participated in Normandy, northern France, the Ardennes, the Rhineland, and 
Central Europe campaigns.  His military occupational specialty was light truck 
driver.  His service medical records do not show any complaint, diagnosis, or 
treatment of symptoms of a cold injury.  

The veteran filed a claim of service connection for residuals of a cold injury in May 
1997.  He indicated that he was having problems with his feet, knees, and hips, and 
added that he had been exposed to cold weather during service in Europe during 
World War II.  

In a June 1997 rating decision, the RO denied service connection for residuals of a 
cold weather injury.  In July 1997, the veteran submitted his notice of disagreement 
with the denial of his claim.  He explained that he was assigned as a truck driver 
during the Battle of the Bulge and fighting in the Rhineland, and temperatures 
dropped to 30 degrees below zero during the fighting.  As a truck driver, his unit 
was constantly on the move, and was required to spend nights sleeping in the bed of 
his truck, with very little break from the freezing cold or snow.  The veteran 
indicated that, because he was assigned to a mobile truck company, medical 
treatment was usually provided by a corpsman and few medical records were 
maintained.  The veteran also submitted copies of several articles describing 
fighting and conditions during World War II in Europe during campaigns such as 
the Battle of the Ardennes.  

In a separate statement submitted in July 1997, the veteran contended that he had 
multiple disabilities which had had their onset with his exposure to cold during 
service.  He indicated that the residuals of his cold injury included frostbite to his 
feet, legs, hands, arms, and facial area, as well as erythema.  He indicated that he 
was submitting records of private medical treatment, dating from 1967 to the 
present, in support of his claim, and added that he had been unable to obtain 
treatment records for the period from 1945 to 1967, because many of the physicians 
who treated him during that period have died or retired.  

Extensive records of medical treatment of the veteran were associated with the 
claims folder in August 1997.  The medical records show that the veteran was 
treated by David S. Pugh, M.D., in November 1967, for injuries sustained in an 
automobile accident.  His injuries included lacerations of the forehead, lower lip, 
right fifth finger, and abrasions of both knees.  In August 1978, the veteran was 
hospitalized at East Liverpool City Hospital for an evaluation of his complaints of 
chest pain.  A hospital discharge summary indicates that he was discharged in 
improved condition, with diagnoses including moderate severe cervical spondylosis 
with disc space narrowing, a hiatus hernia with reflux esophagitis, and a spastic 
colon.  In a consultation report to Dr. Pugh from a physician identified as Dr. Rajan, 
it was noted that there was no history of cramps or pain in the legs or arthritis or 
varicose veins or swelling of the feet.  The records of private medical treatment of 
the veteran from 1967 to the present, submitted by the veteran in August 1997, do 
not contain diagnoses of disabilities arising from a cold injury.  

The veteran submitted a statement in support of his claim in March 1998.  He 
indicated that he served in a front line supply unit throughout the operations area of 
the U.S. First Army in the winter of 1944-45.  He was accorded a hearing before an 
RO hearing officer in March 1998.  The veteran testified that the trucks he drove 
during his active service in the European theater of operations from June 1944 to 
December 1945 were unheated.  Medics occasionally provided inoculations and 
corpsmen distributed medication, but he was not treated for frozen hands or frozen 
feet.  He did not list many of his disabilities at separation due to his desire to return 
home for the holidays.  The veteran indicated that he was evaluated by a physician 
in North Carolina after service, and the physician opined that the veteran had 
arthritis due to exposure to cold weather.  However, the veteran explained that the 
physician was deceased and records of his treatment of the veteran were not 
available.  He indicated that he had had back pain prior to service, which began 
when he fell from a horse.  

VA records of medical treatment of the veteran, dating from May and June 1998, 
include a May 1998 medical progress note, in which the veteran reported exposure 
to cold in World War II.  He complained of discomfort in his feet and low back 
pain, which he indicated began when he was exposed to cold during service and 
slept in the bed of his truck.  The examiner's appraisals included chronic low back 
pain, and a history of cold exposure with apparent peripheral neuropathy.  

An October 1998 letter from Bill Melott, a friend of the veteran, was associated 
with the claims folder.  Mr. Melott reported having known the veteran for several 
years and being aware of problems the veteran has had with his legs, including an 
inability to walk at times.  

In or about January 1999, a report from the Office of the Surgeon General of the 
U.S. Army (SGO Report) was added to the claims folder.  The SGO Report 
indicates, on its face, that it is comprised of hospital admission data from 1944.  The 
SGO Report does not reflect medical treatment of the veteran for a cold injury.  

In March 1999, the Board remanded the case to the RO.  The Board noted that the 
evidence confirmed that the veteran participated in the Battle of the Ardennes, and 
the Board concluded that he was a combat veteran under the provisions of 
38 U.S.C.A. § 1154(b).  The remand directed the RO to contact the veteran and 
inquire whether he received any treatment for what he considered to be residuals of 
a cold injury since May 1998, the date of the most recent pertinent medical 
treatment record then contained in the claims folder.  The veteran was to be 
scheduled for a VA neurological examination to determine the nature and etiology 
of any and all residuals of a cold injury.  The examiner was requested to provide 
medical opinions as to whether the veteran has any identifiable residuals of a cold 
injury, and if so, whether any such residual of a cold injury is related to his World 
War II service.  

In an April 1999 statement, the veteran indicated that all of his medical treatment 
since May 1998 had been at VA Medical Centers in Pittsburgh, Pennsylvania.  

The veteran was accorded a VA neurological examination on April 16, 1999.  The 
examiner noted that the veteran had been followed in the VA neurology clinic for 
approximately eight years for progressive impairment of gait, as well as back pain 
of probably forty years' duration.  Following clinical evaluation, the examiner 
indicated that the veteran had spinal stenosis, with spasticity without weakness in 
the lower extremities.  Ataxia was prominent and was thought to be probably 
multifactorial, with posterior column abnormalities (vibration and position 
impairment), superimposed upon cerebellar dysfunction.  The orthopedic division 
believed that there was an operative problem in the cervical spine.  The examiner 
opined that the cerebellar process was either toxic or degenerative.  

The veteran was accorded a VA cold injury examination on April 23, 1999.  The 
examination report identified the examiner as a vascular surgeon.  The examiner 
noted that the veteran reported exposure to cold during the Battle of the Bulge and 
believed that this had increased the severity of his back problems.  The veteran's 
back disorder had gradually increased in severity, and he reported that a back 
specialist had recently recommended a cervical spine fusion.  The examiner 
attempted to elicit symptoms of cold exposure with regard to the veteran's lower 
extremities, but noted that there very few symptoms.  The veteran gave a history of 
exposure of his feet to severe cold in 1945, but he had not had much in the way of 
cold injury symptoms of his feet since service.  Although the veteran complained of 
difficulty in walking, the examiner noted that he did not report sensory deficits in 
his feet.  He also denied gangrene or ulceration, and the examiner noted that the 
veteran did not have any current cold sensitivity in his feet or hands.  On clinical 
evaluation, the examiner reported that the veteran's feet and hands were adequately 
perfused, and the skin of his feet and hands was essentially normal.  There were no 
areas of tissue breakdown, and no areas of fungal infection which could be 
identified.  Capillary refill was normal bilaterally, and the veteran's pulses were 
strong in all pedal and hand locations.  Sensory examination to fine touch and 
position sense were within normal limits in the feet.  The examiner concluded that 
the veteran did not have any significant cold-related symptoms in his extremities.  
The examiner noted that the veteran's main complaint was that his cold injury 
increased the severity of his back and spine problems, and symptoms consistent 
with spinal stenosis or some other neurological problem were present.  The 
examiner recommended further neurological evaluation, and opined that, as a 
vascular specialist, it did not appear that the veteran's cold exposure caused any 
significant symptoms in his extremities.  

VA medical progress notes, dating from May and June 1999, include an examiner's 
assessment that the veteran has cervical spondylotic myelopathy.  He had been 
informed that his condition was deteriorating and without surgical intervention, he 
would have progressive diminution of function and eventually be wheelchair bound.  
He had been offered the option of surgical decompression.  

In an RO note dated in August 1999, it was indicated that the VA examination of 
the veteran on April 16, 1999 had not adequately responded to the medical 
questions which the March 1999 remand directed the examiner to answer.  
Accordingly, the veteran was accorded a VA neurological examination on August 
20, 1999.  The examiner reported seeing the veteran and reviewing the claims 
folder, particularly the reports of VA examinations on April 16th and April 23rd.  
The examiner noted that the cold injury examination found that no significant cold-
related symptoms were present.  It was also noted that the veteran's severe 
degenerative joint disease of the lower spine and cervical spondylosis had been 
evaluated on the examination of April 16th.  The examiner opined that the veteran's 
severe neurological deficits related to cervical spondylosis and degenerative joint 
disease of the lumbar spine, and were not likely to be related to any cold injury 
which the veteran may have sustained.  

In an informal hearing presentation by the veteran's representative at the Board in 
November 1999, it was asserted that the VA medical examination of the veteran on 
August 20, 1999 was inadequate.  The representative asserted that the RO had not 
complied with the instructions of the remand calling for the veteran to be scheduled 
for a neurological examination.  The representative also asserted that it was unclear 
whether a representative of the veteran had had an opportunity to review the claims 
folder before it had been returned to the Board.  In this regard, the Board notes that 
the RO issued letters to the veteran (on which his representative was copied) 
accompanying Supplemental Statements of the Case (SSOCs) in September and 
October 1999, listing the additional evidence which had been associated with the 
claims folder and inviting any additional argument deemed necessary in this appeal.  

Analysis

A person who submits a claim for benefits under a law administered by VA shall 
have the burden of submitting evidence sufficient to justify a belief by a fair and 
impartial tribunal that the claim is well-grounded.  VA shall assist such a claimant 
in developing facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  If 
he has not presented evidence of a well-grounded claim, his appeal must fail as to 
that claim, and there is no duty to assist him further in the development of his claim 
because such development would be futile.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In order for a claim for service connection to be well-grounded, there must be 
competent medical evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States 
Court of Appeals for Veterans Claims (Court) has held that laypersons are not 
competent to provide medical opinions.  Layno v. Brown, 6 Vet. App. 465 (1994).  

In the case of any veteran who engaged in combat with the enemy in active service 
with a military, naval, or air organization of the United States during a period of 
war, campaign, or expedition, the Secretary of VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such service, and, to that end, 
shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999).  

Service connection may be granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 1991).  
With chronic disease shown as such in service or within a presumptive period after 
service, so as to permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) (1999).  

At the time of the earlier remand, the Board in effect determined that the claim for 
service connection for residuals of a cold injury was well-grounded because the 
veteran had engaged in combat with the enemy during the Battle of the Bulge 
(Ardennes), he contended that he sustained a cold injury to various parts of his body 
during service, and there was a medical indication in a May 1998 VA medical 
progress note that the veteran had peripheral neuropathy which may have been 
associated with cold injury.  As such, the March 1999 Board remand, among other 
things, called for further VA medical examination, complete review of the claims 
folder, and further medical opinion.  Although it took three VA examinations to 
ultimately get responses to the questions posed, the Board finds that the current 
evidence is adequate to decide the issue on appeal.  

It has been determined medically that the veteran does not currently have 
identifiable residuals of any cold injury he sustained in service.  

The Board notes that the veteran and his representative have contended that the 
August 20th VA medical examination was inadequate and that the RO has failed to 
comply with the March 1999 remand.  The Court has held that a remand by the 
Court or the Board imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  Stegall v. Brown, 11 Vet. App. 268, 271 (1998).  

The veteran was accorded VA medical examinations on April 16, 1999 and April 
23, 1999.  The April 16th examination was a neurological evaluation and a vascular 
surgeon examined the veteran on April 23rd.  Both examination reports contain 
detailed clinical findings, and the vascular surgeon provided a medical opinion as to 
the existence of any relationship between cold exposure and residual disability in 
the veteran's extremities.  The vascular surgeon also recommended that further 
neurological evaluation of the veteran be performed.  In an August 1999 note, the 
RO indicated that the April 16th examination had not addressed the questions raised 
in the March 1999 remand.  Accordingly, the veteran was accorded a VA 
neurological examination on August 20, 1999.  The report of the VA examination 
of August 20, 1999 specifically noted the veteran's relevant medical history, 
referred to the detailed clinical findings contained in the reports of the VA 
examinations of the veteran on April 16th and April 23rd, and provided the 
examiner's medical opinion.  Given all of the foregoing, the Board concludes that 
the VA examinations have been adequate to permit equitable evaluation of the 
veteran's claim, and that, taken together, the VA examinations of April and August 
1999 comply with the directions contained in the March 1999 remand.  

With regard to the assertions of the veteran's representative that it is unclear that a 
representative of the veteran had an opportunity to review the claims folder before it 
was returned to the Board, the letters accompanying the SSOCs issued by the RO in 
September and October 1999 provided the veteran and his representative with 
notice and opportunity to review the evidence of record and provide any additional 
comment pertinent to the veteran's appeal.  Therefore, the Board concludes that 
there is no unfair prejudice to the veteran with regard to opportunities for both he 
and his representative to review and supplement the record.  

The vascular surgeon's examination of the veteran on April 23, 1999 noted the 
absence of current cold sensitivity in his feet or hands, the essentially normal skin 
of his feet and hands, and the absence of even complaints of sensory deficits in the 
feet.  The medical evidence does not include a diagnosis of residuals of a cold 
injury, and the requirement of a medical diagnosis of a current disability is not 
fulfilled.  

On VA neurological examination on August 20th, the examiner concluded that the 
veteran's neurological pathology was not likely to be related to any cold injury 
which he may have sustained.  

In summary, the preponderance of the evidence reveals that any symptoms of cold 
injury sustained during service were acute and transitory and did not result in 
chronic identifiable residuals for which service connection may be granted.  


ORDER

Entitlement to service connection for residuals of a cold injury is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals
